 

Case 20-10343-LSS Doc1025 Filed 07/16/20 Page1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
(Jointly Administered)
Debtors.

 

 

DECLARATION OF RACHEL ROSENBLATT ON BEHALF OF ORDINARY COURSE
PROFESSIONAL FTI CONSULTING, INC.

I, Rachel Rosenblatt, hereby declare under penalty of perjury as follows:

1. I am a Senior Managing Director of FTI Consulting (SC), Inc., located at 555 12th
Street, NW, Suite 700, Washington, DC, 20004.

2. This declaration (this “Declaration”) is submitted in accordance with that certain
Order Authorizing the Debtors to Employ and Compensate Professionals Used in the Ordinary
Course of Business, Nunc Pro Tunc to the Petition Date [Docket No. 354] (the “OCP Order”). All
capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
terms in the OCP Order.

3. The debtors and debtors in possession in the above-captioned chapter 11 cases
(together, the “Debtors”) have requested that FTI Consulting, Inc., through its wholly-owned
subsidiaries FTI Consulting (SC), Inc. and FTI Consulting (Government Affairs), LLC
(collectively, the “Firm”) provide services to the Debtors, and the Firm has consented to provide

such services (the “Services”).

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

 

 
 

 

Case 20-10343-LSS Doc1025 Filed 07/16/20 Page 2of3

4. The Services include, without limitation, the following: public relations,
communications and government relations counsel and support, including media relations and
lobbying.

a The Firm may in the past have performed, may currently perform, and may in the
future perform services in matters unrelated to the Debtors’ chapter 11 cases for persons that are
parties in interest in the Debtors’ chapter 11 cases. As part of its customary practices, the Firm is
employed in cases, proceedings, and transactions involving many different parties, some of whom
may represent or be parties in interest in these chapter 11 cases. The Firm does not perform
services for any such party in interest in connection with the chapter 11 cases. In addition, the
Firm does not represent or hold any interest adverse to the Debtors or their estates with respect to
the matters on which the Firm is to be employed.

6. Neither I, nor any principal of, nor any professional employed by the Firm has
agreed to share, or will share, any portion of the compensation to be received from the Debtors
with any other person other than the principal and regular employees of the Firm.

7. As of the commencement of these chapter 11 cases on February 18, 2020 (the
“Petition Date”), the Debtors owed the Firm $0 in respect of services provided to the Debtors.

8. As of the Petition Date, the Firm did not hold a retainer from the Debtors.

9. The Firm estimates that its average monthly compensation during these chapter 11
cases will be approximately $85,000.

10... The Firm has reviewed the OCP Order and understands the limitations on
compensation and reimbursement of expenses thereunder. Specifically, the Firm understands that
in the event that it exceeds the applicable OCP Cap, the Firm will be required to file with the Court

an application for allowance and payment of any fees and/or expenses that exceed such OCP Cap

 
 

Case 20-10343-LSS Doc1025 Filed 07/16/20 Page 3of3

in accordance with sections 330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules
and the Local Rules, and any applicable orders or procedures of the Court.

11. The Firm is conducting further inquiries regarding its retention by any creditors of
the Debtors and if, upon the conclusion of such inquiry, or at any time during the period of its
retention, the Firm should discover any facts bearing on the matters described herein, the Firm will
supplement the information contained in this Declaration.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

Dated: lal LS, 2020
a ea LOH! (0
yon a Lata

Rachel Rosenblatt
